DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claims 1, 10-11, 13, 15 recites the limitation “wheel unit communication means” without sufficient structure.  Therefore the claim limitation will be interpreted as being performed by RF transmitter such as Bluetooth, as disclosed in applicant’s specification page 18 paragraph 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 13, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipation by Hassani et al. (PGPub 2019/0084359).
As to claim 1, Hassani discloses a method for detecting wheel units each mounted at one of a plurality of wheels of a vehicle (Abstract: localizing TPMS sensors) and each having a wheel unit communication means configured to send an RF signal (Paragraph 25: radio communication) including a wheel information of the (Paragraph 18-19, 58: ID and sending pressure information or signal strength), wherein each wheel is mounted at one of a plurality of predetermined wheel mounting positions of the vehicle (Fig. 1: each wheel has sensor 102), and configured to detect wheel mounting positions belonging to each of the wheel units (Paragraph 4: localizing the sensors), the method comprising the steps of: a) positioning a mobile communication device configured to receive the RF signals from the wheel units and to measure an RF signal strength of the received RF signals (Paragraph 18: signal strength is measured), at a predetermined start position with respect to the vehicle (Paragraph 34, 37: position near a tire before moving on to the next location, the first position can be considered the start position), b) moving the mobile communication device from the start position along a path around the vehicle (Paragraph 34, 36-37: moving from tire to tire and measuring RSSI, Paragraph 31: traversing path sequence) c) receiving the RF signals from the wheel units and measuring the RF signal strengths of the received RF signals by the mobile communication device when moving around the vehicle (Paragraph 34, 36-37: moving from tire to tire and measuring RSSI), d) performing an analysis of variations of the measured RF signal strengths of the received RF signals depending on the position of the mobile communication device along the path (Paragraph 53: signal metrics are compared), e) identifying the wheel units mounted at the wheels of the vehicle and identifying the wheel mounting positions belonging to the wheel units based on a result of the analysis (Fig. 4: associate TPMS sensor with largest RSSI with tire location).
claim 2, Hassani discloses wherein the predetermined start position in step a) is at least one of close to a wheel of the plurality of wheels of the vehicle and close to a face of a plurality of faces of the vehicle (Paragraph 34, 36-37: moving from tire to tire and measuring RSSI, Paragraph 31: traversing path sequence).
	As to claim 5, Hassani discloses wherein the positioning of the mobile communication device at one or more particular positions in course of step b) is communicated to the mobile communication device by one or more corresponding user inputs to the mobile communication device (Hassani; Paragraph 31: user selects the what tire to do).
As to claim 7, Hassani discloses wherein the mobile communication device comprises at least one of telephone and/or computer functionalities (Hassani; Paragraph 31: the mobile device can be a phone).
As to claim 13, Hassani discloses a wheel information system, comprising wheel units each mounted at one of a plurality of wheels of a vehicle, wherein each wheel is mounted at one of a plurality of predetermined wheel mounting positions of the vehicle (Fig. 1: sensors 102 mounted on the wheels), and wherein each of the wheel units comprises a wheel unit communication means configured to send an RF signal (Paragraph 25: radio communication) including a wheel information of the respective wheel and an identification of the respective wheel unit (Paragraph 18-19, 58: ID and sending pressure information or signal strength), and a mobile communication device configured to receive the RF signals from the wheel units and for measuring an RF signal strength of the received RF signals (Paragraph 18: signal strength is measured), wherein the system is configured to perform an analysis of variations of the (Paragraph 34, 36-37: moving from tire to tire and measuring RSSI, Paragraph 31: traversing path sequence), when the mobile communication device is moved from a predetermined start position with respect to the vehicle along the path and receives the RF signals from the wheel units and measures the RF signal strengths of the received RF signals when moving along the path (Hassani; Paragraph 31: user selects the first tire), identify the wheel units mounted at the wheels of the vehicle and identifying the wheel mounting positions belonging to these wheel units based on a result of the analysis (Fig. 4: associate TPMS sensor with largest RSSI with tire location).
	As to claim 17, Hassani discloses a non-transitory computer readable medium containing program instructions for detecting wheel units, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to carry out the steps of the method of claim 1 (Paragraph 51: processor for performing instructions stored in memory 312).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (PGPub 2019/0084359) in view of DeKeuster et al. (PGPub 2008/0164988).
As to claim 4, Hassani discloses positioning of the mobile communication device at the predetermined start position (Paragraph 31, 34, 37).
Hassani does not explicitly disclose wherein the positioning of the mobile communication device at the predetermined start position in step a) is communicated to the mobile communication device by a corresponding user input to the mobile communication device.
	DeKeuster discloses wherein the positioning of the mobile communication device at the position in step a) is communicated to the mobile communication device by a corresponding user input to the mobile communication device (Paragraph 96: user selects what tire to do next).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Hassani to track location as taught by DeKeuster.
The motivation for such a modification would be to allow the system to allow the user to have more control and flexibility over the process.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (PGPub 2019/0084359) in view of Terwilliger et al. (PGPub 2018/0097884).
claim 6, Hassani does not explicitly disclose wherein the mobile communication device comprises position sensor configured to provide positional information about the position of the mobile communication device, and wherein the method further comprises positional tracking based on the positional information by the mobile communication device when moving along the path around the vehicle.
	Terwilliger discloses wherein the mobile communication device comprises position sensor configured to provide positional information about the position of the mobile communication device (Paragraph 40: GPS), and wherein the method further comprises positional tracking based on the positional information by the mobile communication device when moving along the path around the vehicle (Paragraph 40: location while user walks around).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Hassani to track location as taught by Terwilliger.
The motivation for such a modification would be to allow the system to track the user’s progress and ensure each task is completed (Terwilliger; Paragraph 40).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (PGPub 2019/0084359) in view of Troy et al. (PGPub 2017/0032159).
As to claim 8, Hassani does not explicitly disclose wherein the analysis in step d) comprises an evaluation of peak positions of peaks of the path-dependent measured signal strengths.
(Fig. 6, Paragraph 37: localization from using the peak signal strengths).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Hassani to use peaks as taught by Troy.
The motivation for such a modification would be to utilize the strongest signals for better accuracy.

Claim(s) 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (PGPub 2019/0084359) in view of Stewart et al. (PGPub 2019/0126694).
As to claim 10, Hassani does not explicitly disclose wherein each of the wheel unit communication means is configured to communicate bidirectionally via RF communication, and wherein the method further comprises the step of: f) storing a localization information comprising a result of step e) in at least one of the wheel units. 
Stewart discloses wherein each of the wheel unit communication means is configured to communicate bidirectionally via RF communication (Paragraph 8-14: the interrogator and wheel units send and receive signals), and wherein the method further comprises the step of: f) storing a localization information comprising a result of step e) in at least one of the wheel units (Claim 23: storing the location in the wheel-mounted device).

The motivation for such a modification would be to allow for a more flexible communication system and to reduce the need to repeat the localization process (Stewart; Paragraph 101).
As to claim 11, Hassani does not explicitly disclose wherein each of the wheel unit communication means is further configured to measure RF signal strengths of received RF signals in course of the bidirectional RF communications, and wherein the method further comprises the steps of: g) performing a plurality of bidirectional RF communications each performed between wheel units belonging to different pairs of the wheel units of the vehicle, h) measuring RF signal strengths of the bidirectional RF communications performed in step g), i) storing a signal strength table information assigned to the localization information and representing the RF signal strengths measured in step h) depending on the identifications of the wheel units belonging to each of the respective pairs of the wheel units.  
Stewart discloses wherein each of the wheel unit communication means is further configured to measure RF signal strengths of received RF signals in course of the bidirectional RF communications (Paragraph 73: measuring signal strengths), and wherein the method further comprises the steps of: g) performing a plurality of bidirectional RF communications each performed between wheel units belonging to different pairs of the wheel units of the vehicle (Paragraph 3: different wheel pairs 103, 104), h) measuring RF signal strengths of the bidirectional RF communications (Paragraph 22: determining signal strength for each wheel), i) storing a signal strength table information assigned to the localization information and representing the RF signal strengths measured in step h) (Paragraph 105: storing location with TPMS device in a matrix) depending on the identifications of the wheel units belonging to each of the respective pairs of the wheel units (Paragraph 105: the location is recorded with the ID and signal strength). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Hassani to use a table as taught by Stewart.
The motivation for such a modification would be to easier data organization and retrieval.
As to claim 14, Hassani does not explicitly disclose wherein the mobile communication device is further suitable configured to at least one of perform the analysis and identify the wheel units and the wheel mounting positions belonging to these wheel units based on the result of the analysis.
Stewart discloses wherein the mobile communication device is further suitable configured to at least one of perform the analysis and identify the wheel units and the wheel mounting positions belonging to these wheel units based on the result of the analysis (Paragraph 103, 105: the interrogator analyzes the signal strength data, receives the ID, and assigns locations to the TPMS devices).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Hassani to have the interrogation device to do the analysis as taught by Stewart.  The motivation for such a modification would be to reduce the processing needed by the vehicle.

As to claim 15, Hassani does not explicitly disclose wherein each wheel unit communication means is configured to communicate bidirectionally via RF. 
Stewart discloses wherein each wheel unit communication means is configured to communicate bidirectionally via RF (Paragraph 8-14: the interrogator and wheel units send and receive signals).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Hassani to use bidirectional communication as taught by Stewart.
 The motivation for such a modification would be to allow for a more flexible communication system.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassani et al. (PGPub 2019/0084359) in view of Hehn et al. (PGPub 2016/0259032).
As to claim 16, Hassani does not explicitly disclose wherein the analysis in step d) comprises an evaluation of at least one of a shape and a sharpness of peaks of the path-dependent measured signal strengths.
Hehn discloses wherein the analysis in step d) comprises an evaluation of at least one of a shape and a sharpness of peaks of the path-dependent measured signal (Paragraph 125: localization using signal characteristics such as peak shapes).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Hassani to use peak shapes as taught by Hehn.
The motivation for such a modification would be to utilize the strongest signals for better accuracy when evaluating the position.

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683     

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683